Citation Nr: 1744475	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a multiple joint arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2015, the issues of service connection for multiple joint arthritis and for rheumatoid or degenerative arthritis of both knees were remanded for additional development.

In March 2016, the RO granted service connection for degenerative arthritis of both knees and of the left shoulder, resolving those matters.



FINDING OF FACT

A multiple joint (generalized) arthritis was not manifested for many years following the Veteran's service, and, any such arthritis is not shown to be etiologically related to his service. 


CONCLUSION OF LAW

Service connection for a multiple joint arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


                 REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a January 2011 letter.  A notice deficiency is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the nature and etiology of his arthritis.  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the September 2014 hearing, the undersigned identified the issue, and what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning joints other than the knees or left shoulder.  In a July 1970 report of medical history (at separation), he denied bone or joint abnormality.  On July 1970 service separation examination, the lower extremities and musculoskeletal system were normal.

Private medical records show that in January 2006 the Veteran complained of a right shoulder injury two days prior.  A history of arthritis was noted.  The assessment was right shoulder pain.  In April 2006 he stated that around August 2005 he had pain in the shoulder, hands and left wrist.  The assessment was new onset rheumatoid arthritis.  X-rays of the hands found mild osteoarthritis.  X-rays of the right shoulder in January 2006 were negative.  In June 2010, the Veteran stated that he developed psoriasis in the legs when he was in his 20's, and then had joint pains for many years.

On May 2012 VA hip, shoulder and wrist examinations, the Veteran stated he had pain in the right shoulder, hips and occasionally both wrists.  It was noted that he did not have a hip, shoulder or wrist disability.  

On May 2012 VA back examination, the Veteran stated that he had low back pain for 20 to 30 years.  He denied any specific trauma or injury.  The diagnosis was mild degenerative changes of the lumbar spine.

On August 2015 VA shoulder/arm examination, the Veteran stated he began to have pain in his shoulders during service.  He said that he continued to have shoulder pain during flares.  The diagnosis was bilateral shoulder degenerative arthritis.   In response to the question whether it was at least as likely as not that the Veteran has multiple joint arthritis and/or a bilateral knee disability that is related to service, to includes complaints of left shoulder and left knee pain, the examiner opined that it was at least as likely as not that the disability was incurred in or caused by service.  She explained that the Veteran's STRs showed left shoulder and left knee complaints in service and that he continued to have pain in these joints after service.  

On January 2016 VA hand/finger examination, the Veteran stated that he began to have joint pain in service, and that he continued to have pain in his hands during flares.  He stated that the flares occur about three to four times a year.  The diagnosis was degenerative arthritis of both hands.  Based on a review of the record, the examiner opined that it was less likely than not that the Veteran's hand condition was incurred in or caused by service.  She noted that there were some findings of degenerative arthritis of the hands on X-rays.  She stated that both degenerative arthritis and rheumatoid arthritis were affecting his hands.  She noted that the available medical records did not show any complaints of symptoms consistent with hand arthritis in service or for several years after service.  

On January 2016 VA feet examination, the Veteran denied any problems with arthritis/pain in his feet.  He said that his feet and ankles were the only joints that were not painful.  He denied arthritis pain, as well as swelling, pain or stiffness in the feet.  He denied any symptoms consistent with arthritis of the feet.  The diagnosis was bilateral foot arthritis.  Based on a review of the record, the examiner opined that it was less likely than not that the Veteran's bilateral foot condition was incurred in or caused by service.  She noted that he had some mild degenerative arthritis of the feet, but also indicated that he was asymptomatic.  The available medical records do not show any complaints of symptoms or findings consistent with foot arthritis during service or for several years after service.  Thus, it was less likely than not that the Veteran has a diagnosis of a bilateral foot condition that was incurred in or caused by service.  

On January 2016 VA wrist examination, the Veteran stated that his joint pain began in service and that he continues to have wrist pain during flares.  The diagnosis was rheumatoid arthritis of both wrists.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's STRs are silent for complaints or findings concerning joints other than the knees and left shoulder.  The earliest postservice documentation of joint problems was in 2006, more than 35 years after his discharge from service.  Accordingly, service connection for a generalized arthritis on the basis that such disease became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show continuity of a generalized arthritis, service connection for a generalized arthritis on a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board observes that the STRs lack documentation of the combination of manifestations sufficient to identify arthritis and sufficient observation to establish chronicity of such disability during service

Whether or not any current generalized arthritis may be related to service is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent (medical opinion) evidence in the record in this matter is against the Veteran's claim.  On January 2016 VA examination, the examiner, based on a review of the record, opined that it is less likely than not that the Veteran's bilateral foot and/or hand disabilities are related to service.  She noted that he did not have any complaints involving these joints in service or for many years thereafter.  With respect to a wrist disability, the examination found that he has rheumatoid, not degenerative arthritis.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive.  The Veteran is a layperson, and has not presented any medical opinion supporting his theory that his isolated joint complaints in service were early manifestations of a current generalized arthritis process.  Therefore, his opinion in the matter may not be afforded any probative value.  

The Veteran's representative refers to the opinion offered on August 2015 VA examination to the effect that the Veteran has multiple joint arthritis and/or a bilateral knee disability that is related to service.  While the examiner mentioned multiple joint arthritis, she specifically referred to the fact that the Veteran's complaints in service were limited to both knees and the left shoulder.  When asked to comment on specific joints, the same examiner opined in January 2016 that the Veteran's foot and hand problems are unrelated to service.  The preponderance of the evidence is against the claim of service connection for a generalized arthritis of multiple joints.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a generalized (multiple joint) arthritis is denied.


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


